Title: VIII. Thomas Jefferson to the President of the Senate, 17 January 1791
From: Jefferson, Thomas
To: President of the Senate



Sir
Philadelphia. Jan. 17. 1791.

I have the honor to enclose you a Postscript to the Report on Measures, Weights and coins now before your house. This has been rendered necessary by a small arithmetical error detected in the estimate of the cubic foot proposed in that report. The head of Superficial measures is also therein somewhat more developed.
Nothing is known, since the last session of Congress of any further proceedings in Europe on this subject. I have the honour to be with sentiments of the most profound respect Sir Your most obedient & most humble servt,

Th: Jefferson

